DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 02/20/2020.  The concurrently filed preliminary amendment has been entered.  Claims 1-16 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits.  An initialed copy of the IDS is included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Fig. 1 includes the following reference character(s) not mentioned in the description: 5, 6.  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both a reactor (in Fig. 2) and a unit for recycling part of the product stream from reactor 2 (in Fig. 1).  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection – Specification
	The disclosure is objected to because of the following informalities: omission of a Brief Description of the Drawings in compliance with 37 CFR 1.74.
	Appropriate correction of the Specification is required. 

Claim Interpretation
With respect to Claims 1-4, the preamble recitations "for the production of propylene copolymers” are considered non-limiting for purposes of claim construction because the body of 

Objection – Claims
	Claims 5 and 6 are objected to because of the following informalities: it is presumed that “a-olefin” (see Cl. 5, lines 11 and 16; and Cl. 6, lines 21 and 23) was intended to read --α-olefin--; however, clarification and appropriate correction are required.  

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 5 and 6, the claims are ambiguous as to scope of the final polymer product.  The ambiguity arises from the fact that both claims are directed to the polymerization of propylene copolymers yet recite polymerizing steps wherein a comonomer (“ethylene and/or C4 to C12 α-olefin”) is always optional and a step (f) of combining PP3 and PP4 fractions to yield a “propylene (co)polymer,” wherein “(co)polymer” is inclusive of both homopolymer and copolymers of propylene.  To resolve the ambiguity, it is suggested that “copolymers” be amended to –(co)polymers-- in line 1 of each claim. 


Claim Rejection – 35 U.S.C. 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 provides for the “[u]se of a reactor configuration according to claim 1,” but, since the claim does not set forth any steps involved in the actual method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 16 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asanuma et al (US 4751265).
	Regarding Claim 1, Asanuma et al disclose polymerization equipment for the production of propylene copolymers, specifically propylene-ethylene block copolymers (Col. 2, line 49 et seq.).  In particular, Figure 3 thereof depicts a reactor configuration comprising autoclaves A, B, C1, C2 and D, wherein B, C1 and C2 correspond to claimed reactors R1, R2 and R3, respectively.  Reactors C1 and C2 are configured in parallel downstream of reactor B (see Col. 5, lines 13-16 and Example 11 spanning Cols. 17-19; especially Col. 19, lines 2-5: Discharge from the autoclave D was accomplished continuously at a rate of 40 kg/h, so that about 10 kg of (polymer) slurry remained in the autoclave D (received from autoclave C1) when slurry was received from the autoclave C2).  Further, as also evident from Figure 3, reactor B is configured in series and upstream of reactors C1 and C2, and the outlet of reactor B is coupled with the inlets of both reactors C1 and C2.  As such, Asanuma et al is considered to describe an embodiment of the applicants’ reactor configuration as defined in present claim 1.  
	Regarding Claim 2, Asanuma et al in Figure 3 additionally disclose a reactor configuration further comprising reactor A (corresponding to claimed reactor R1 A), whereby reactor A is configured in series and upstream of reactor B.  
Regarding Claim 16, Asanuma et al disclose a reactor configuration according to claim 1 as discussed above.  It is acknowledged that Asanuma et al do not explicitly teach “use” of said reactor prima facie, that the reference process/use falls within the scope of claim 16.  Accordingly, there is sufficient evidence in the record to justify shifting the burden to applicants to show otherwise as per In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kock et al (US 2013/0178586 A1) is cited to show analogous art, i.e., art relating to production of heterophasic propylene copolymer in sequential polymerization process comprising at least four reactors connected in series (note paras [0107]-[0111]).  The cited art does not teach a reactor configuration according to the present claimed invention.  

Conclusion
Claims 3 and 4 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
 	Claims 5-15 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 and informality objection set forth in this Office action.  

Claims 3-15 are deemed to distinguish over the closest prior art to Asanuma et al and Kolthammer et al (WO 98/02471).
Regarding Claims 3 and 4, Asanuma et al teach a two-stage polymerization process wherein in both a first (preceding) stage and a second (following) stage, bulk polymerization is performed in autoclave reactors using propylene per se as a polymerization solvent (Col. 3, lines 6-7, 25-26, 53-60).  Asanuma et al fail to teach a reactor configuration as claimed, whereby R1, R2 and R3 are gas phase polymerization reactors, or whereby R1 A is a loop reactor.  Kolthammer et al in Figure 5 illustrates four possible reactor configurations for use in a process for polymerizing ethylene, α-olefin and optionally diene monomers.  Configuration C depicts three reactors in which the two reactors are in series, and the two in series are in parallel with the third reactor.  Configuration D depicts three reactors in which two are in parallel, and the two in parallel are in series the third reactor (page 43, line 29 et seq.).  However, in neither the configuration C nor the configuration D are the reactors 2 and 3 “configured in parallel both downstream of reactor R1” as required by claim 1 (upon which claims 3-4 depend) as well as independent claims 5 and 6.  Further this regard, it is noted that applicants have defined the term “configured in parallel” to mean, for a two reactor configuration, that the reaction product of the first reactor is directly combined with the reaction product of the second reactor (Spec., page 4).  In configuration C of Kolthammer at al., product streams (depicted by arrows) leave each of reactors 2 and 3 but these streams are not combined; in configuration D, the product stream leaving reactor 1 is combined with the product stream leaving reactor 2 but these parallel reactors are configured upstream of reactor 3, not downstream as in the present invention.  Thus, Kolthammer et al fail to teach a reactor configuration as claimed. 
Regarding Claims 5 and 6, Asanuma et al does not teach or adequately suggest the claimed process, in particular, recited step (d): “splitting said withdrawn polypropylene fraction (PP2) [from performed alternately in the parallel vessels (col. 5, lines 13-16).  In other words, Asanuma et al teach to first transfer the polymer slurry withdrawn from autoclave B into autoclave C1 and then switch the transfer of polymer slurry over to autoclave C2.  Asanuma et al do not contemplate splitting the polymer slurry withdrawn from autoclave B into two streams and transferring the two streams respectively into autoclaves C1 and C2 as in the present invention.  
Claims 7-15 incorporate via dependency all the limitations of independent claim 5.  

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                     
/FMTeskin/02-01-22





.